THREADGILL, Chief Judge.
Charles L. Shorter appeals his judgment and sentence for possession of cocaine. His attorney filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising three possible issues. We find merit only in the issue regarding court costs. An independent review of the record reveals no other reversible error.
As acknowledged by the state, the trial court erred in imposing a $2.00 cost under section 943.25(13), Florida Statutes (1993) without individually announcing this discretionary cost in a manner sufficient for the defendant to know the legal basis for the cost imposed. Reyes v. State, 655 So.2d 111 (Fla. *2382d DCA 1995). We therefore strike this cost.
The trial court properly imposed public defender fees in the amount of $500.00. The fees assessment appears in the written sentence, but does not appear in the final judgment assessing attorney’s fees and costs, nor in the eharges/costs/fees judgment. We therefore affirm the conviction and sentence, strike the $2.00 cost, and remand for the written judgments to be conformed to the oral pronouncement.
Affirmed; cost stricken; remanded.
PARKER and WHATLEY, JJ., concur.